           Case 3:18-cv-00048-RCJ-WGC Document 84 Filed 03/02/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA

 8   HAROLD E. HARTER,                               ) Case No.: 3:18-cv-00048-RCJ-WGC
                                                     )
                                                     )
 9                          Plaintiff,               )
                                                     )
10   vs.                                             ) Order
                                                     )
     JOHN DIMURO, et al.,                            )
11                                                   )
                                                     )
12                          Defendants.              )
                                                     )
13

14          Before the Court is the Report and Recommendation of United States Magistrate Judge

15   William G. Cobb (ECF No. 82) (the Recommendation) entered on November 25, 2020,

16   recommending that the Court grant in part and deny in part Defendants’ Motion for Summary

17   Judgment (ECF No. 70). No objection to the Recommendation has been filed. This action was

18   referred to Magistrate Judge Cobb under 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 1-4 of the

19   Rules of Practice of the United States District Court for the District of Nevada.

20          The Court has considered the pleadings and memoranda of the parties and other relevant

21   matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2. The Court accepts

22   and adopts the factual background and the legal standards of the Recommendation. The Court also

23   accepts and adopts the analysis and conclusion recommending dismissal of all but Defendant Boni.

24   The Court however rejects the Recommendation inasmuch as it recommends that the Court deny


                                                  1 of 2
           Case 3:18-cv-00048-RCJ-WGC Document 84 Filed 03/02/21 Page 2 of 2




 1   the motion for summary judgment as to Defendant Boni. The Court finds that summary judgment

 2   is also appropriate for Defendant Boni and therefore grants Defendants motion in full.

 3          Plaintiff contends that Defendant Boni is liable to him because she approved the diet at the

 4   prison as “low sodium,” despite allowing for the menus to have 3,000–4,000 milligrams of sodium.

 5   He further contends that this was deliberately indifferent to his medical needs since he has a

 6   chronic heart condition for which he has been prescribed a low sodium diet, necessitating intake

 7   less than 2,300 milligrams of sodium per day. Plaintiff however has not proven that Defendant

 8   Boni had any authority to modify Plaintiff’s diet on an individual basis to meet his particular needs.

 9   (See ECF No. 70-10 ¶ 5.) As such, Plaintiff cannot show that Defendant Boni personally

10   participated in the alleged constitutional deprivation of his Eighth Amendment rights—a necessary

11   element of a claim under § 1983. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).

12                                             CONCLUSION

13          IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 82) is

14   ADOPTED IN PART and REJECTED IN PART.

15          IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 70) is

16   GRANTED.

17          IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment and

18   close the case.

19          IT IS SO ORDERED.

20          Dated: March 2, 2021.

21

22                                                  _____________________________________
                                                              ROBERT C. JONES
23                                                         United States District Judge

24

                                                   2 of 2
